Citation Nr: 0334762	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  98-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had Army active service from April 1969 to 
November 1971 (which included Vietnam service from April 1970 
to November 1971).  He apparently had unverified, subsequent 
periods of duty for training (DUTRA) as an Army National 
Guard/Reserve member (which will be addressed in the REMAND 
section below).  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for post-traumatic stress disorder and 
heart disease.  An October 1999 "Travel Board" hearing was 
held before the undersigned Board Member.  In a May 2000 
decision, the Board denied said appellate issues.  

Appellant subsequently appealed that Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
During the pendency of that appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 
2002)), became law.  By a subsequent Order, the Court 
incorporated by reference Appellee's unopposed Motion for 
Remand, vacated said May 2000 Board decision, and remanded 
the case for readjudication pursuant to the Veterans Claims 
Assistance Act.  

In March 2002, the Board undertook additional development on 
the appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)); and numerous additional private and VA 
medical records were obtained by the Board.  In a December 
2002 decision, the Board again denied said appellate issues.  
Appellant subsequently appealed that Board decision to the 
Court.  During the pendency of that appeal, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  By a 
subsequent 2003 Order, the Court incorporated by reference 
Appellee's unopposed Motion for Remand, vacated said December 
2002 Board decision, and remanded the case for readjudication 
in light of that recent Federal Circuit case.  

Due in part to procedural due process concerns as a result of 
the Federal Circuit's partial invalidation of the Board's 
development regulations and the Court's 2003 Order, the Board 
will address the appellate issues in the REMAND section 
below.  


REMAND

As a result of the Federal Circuit's decision and the Court's 
2003 Order, the appellate issues require appropriate 
procedural development by the RO, including readjudication 
that considers any additional evidence obtained pursuant to 
the Board development regulations in effect prior to said 
judicial invalidation.

It appears that there are other reasons for remanding this 
case.  Appellant's service personnel records and an April 
1997 application for VA disability benefits indicate that 
after his April 1969-November 1971 period of Army active 
service, he had unverified, subsequent periods of DUTRA as an 
Army National Guard/Reserve member.  Appellant's service 
personnel records indicate that he had a period of DUTRA 
between November 1971 to March 1975 that was classified as 
not active duty [for training] (ACDUTRA); and that subsequent 
periods of DUTRA in the 1980's were not identified as either 
ACDUTRA or inactive duty training (INACDUTRA).  It does not 
appear that the RO has sought verification of the DUTRA 
periods nor specifically sought any associated DUTRA medical 
records (although a few DUTRA physical examinations reports 
dated in the 1970's and 1980's are associated with his 
service medical records in the claims folders).  Since the 
appellate issues involve service connection, verification of 
the subsequent DUTRA periods and an attempt to obtain all 
available DUTRA medical records would appear warranted given 
the posture of the claims.

Appellant also completed and submitted a September 1997 
questionnaire concerning alleged service stressors with an 
accompanying letter, a February 1971 Army Commendation medal 
award notice, and a November 1971 military pay record (DA 
Form 2139-1).  Said February 1971 Army Commendation medal 
award notice indicated that appellant received that award for 
"meritorious service in connection with military operations 
against a hostile force."  However, there is no detailed 
description, such as a citation, of the basis for such award 
(i.e., whether or not the award indicates appellant was 
exposed to combat).  Said DA Form 2139-1 apparently indicated 
that appellant received a "hostile fire" payment in 
November 1971.  However, it is unclear from the record 
whether such "hostile fire" payment indicates appellant was 
exposed to combat.  Although in January 1998, the RO sought 
verification of appellant's alleged service stressors from a 
military support group, the military support group's March 
1998 response did not specifically address the significance, 
if any, of the February 1971 Army Commendation medal award 
notice and November 1971 "hostile fire" payment in 
question.  Additionally, although the March 1998 response 
indicated that military Morning Reports might be relevant and 
could be obtained from the National Personnel Records Center 
(NPRC), it does not appear that the RO attempted to obtain 
such records.  

With respect to a procedural matter, it is reiterated that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law was generally considered to 
be applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

The Board has recently sought an opinion from the VA Office 
of General Counsel as to the applicability of the Veterans 
Claims Assistance Act of 2000.  Thus far there is no reply.  
Therefore, the Board will assume that the Veterans Claims 
Assistance Act of 2000 is applicable in the instant case, 
pending a definitive answer to this question of the 
applicability of the Act.  See also Court Order in the 
instant case.

Pursuant to the Board's development regulations in effect 
prior to said judicial invalidation, the Board in March 2002 
directed the RO to provide appellant a copy of VA's 
regulations for implementation of the Veterans Claims 
Assistance Act.  A July 2002 letter from the Board's 
administrative staff apparently informed appellant of "this 
change in law" and that "the legal authority" was enclosed 
with said letter.  Said letter also informed appellant that 
the additional Board development undertaken had obtained 
certain medical records and that appellant or his 
representative "can submit additional evidence or argument" 
or inform VA that he did not have any additional evidence or 
argument to present.  A subsequent October 2002 letter from 
the Board's administrative staff was similar.  However, 
although appellant's response indicated that he had no 
additional evidence or argument to present, said letters from 
the Board had not expressly informed appellant as to what 
type of evidence he should submit to prove his service 
connection claims at issue.  Since it does not appear that 
the RO has satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, a remand of the 
case appears necessary for procedural due process concerns.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the service 
department, NPRC, appellant's National 
Guard/Reserve unit(s)/Office of the 
Adjutant General, or any other 
appropriate organization to obtain (a) 
any additional Army National 
Guard/Reserve medical records that may be 
available, (b) any relevant Morning 
Reports pertaining to appellant's active 
service in Vietnam from April 1970 to 
November 1971, and (c) any citation 
associated with the February 1971 Army 
Commendation medal award notice in 
question.  Any such records obtained 
should be associated with the claims 
folders.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folders, and if 
feasible, the reason for their 
unavailability should be provided.  The 
appropriate organization should also 
provide written verification of the dates 
of each period of INACDUTRA and ACDUTRA 
for the record.

2.  Appellant should be advised that he 
may submit alternative forms of evidence 
to support his claims, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits.  
3.  The RO should request appellant to 
provide any relevant clinical records 
(not already of record) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him relevant treatment for 
the claimed post-traumatic stress 
disorder and heart disease (particularly 
any medical records dated in the 1970's 
proximate to his 1971 service 
separation).  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
such treatment should be obtained from 
the specified health care providers.  He 
should also submit National Guard/Reserve 
medical records, if any, that he may have 
in his possession for association with 
the claims folders.  The appellant should 
be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  Any 
records obtained should be associated 
with the claims folders.  

4.  The RO should contact the appropriate 
service department, NPRC, or any other 
appropriate organization, such as the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to request any 
additional information/material which 
might substantiate appellant's 
allegations that he was exposed to in-
service stressors in Vietnam.  
Additionally, the appropriate 
organization should provide written 
verification for the record as to whether 
or not the February 1971 Army 
Commendation medal award notice and 
November 1971 "hostile fire" payment in 
question indicate the likelihood that 
appellant was exposed to combat.  

5.  If service stressors are verified, 
the RO should then arrange a VA 
examination by a board of psychiatrists.  
All indicated tests and studies should be 
accomplished.  The examiners should 
review the entire claims folders and 
express an opinion as to whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) as to the 
following:  (a) What is the approximate 
date of onset of any acquired psychiatric 
disorder that may be currently manifested 
and its etiology; (2) is a post-traumatic 
stress disorder currently manifested, and 
(3) if a post-traumatic stress disorder 
is currently manifested, is it 
etiologically related to appellant's 
Regular Army active service or National 
Guard/Reserve DUTRA (versus other 
causes)?  The examination report should 
contain a social, industrial, and 
military history, as well as clinical 
findings upon which the diagnosis is 
based, and provide an adequate rationale 
for the medical conclusions, including 
with regard to the sufficiency of the 
claimed stressors.  In the event any 
additional examination/diagnostic studies 
(such as psychologic examination/testing) 
are medically deemed necessary to 
determine the etiology of the claimed 
disability, then these should be 
accomplished.  In making this 
determination, the examiners should 
consider any research information 
provided; and utilize the nomenclature 
regarding post-traumatic stress disorder 
set forth in the American Psychiatric 
Association Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition 
(DSM-IV).  See 38 C.F.R. § 4.130 (2002).  
See also Cohen v. Brown, 10 Vet. App. 
128, 139-142 (1997).  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners in the 
report(s).

6.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claims at issue, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  
He should also be provided with 
sufficient notice as indicated by 
38 U.S.C.A. § 5103A, Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003), and all other 
applicable legal criteria.

7.  The RO should review any additional 
evidence submitted since the June 1998 
Statement of the Case was issued and 
readjudicate the issues of entitlement to 
service connection for post-traumatic 
stress disorder and a heart disability, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


